Citation Nr: 1735173	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  10-45 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for hepatitis C.

2. Entitlement to service connection for congestive heart failure, to include as secondary to hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

E. Kunju, Associate Counsel


INTRODUCTION

The Veteran served in the Army from August 1974 to October 1977. This case comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In September 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge. A transcript of the hearing has been associated with the claims file.  

The Board remanded the claims in March 2014 and February 2015 for additional development. 

This case consists of documents in the Veterans Benefits Management System (VBMS) and in Legacy Content Manager (LCM). LCM includes the 2014 Board Hearing Transcript, VA treatment records, and documents that are duplicative of those in VBMS or are irrelevant to the issues on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is necessary to obtain substantial compliance with the February 2015 Board remand. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order).

The 2015 Board remand directed that a VA examiner provide an opinion regarding whether the Veteran's hepatitis C was etiologically related to her period of service, including a discussion of whether any symptoms of hepatitis C were manifested during service and whether the period of time from discharge to the initial diagnosis had any effect on the analysis regarding the likelihood that hepatitis C was in fact contracted during military service.  The Board also directed the VA examiner to the address the following: 1) the Veteran's lay testimony regarding jet injector vaccinations during service and her statements at the September 2013 Board hearing concerning a possible physical assault during service; 2) pre and post-service risk factors, including intravenous drug use documented since approximately 1988, possible pre-service drug use as noted in VA medical records dated May 1992; 3) the Veteran's statements that she was diagnosed with hepatitis C prior to her intravenous drug use; 4) the article regarding contraction of hepatitis C; and 5) VA medical records dated 1991-1992 and 1996-2014 which document the Veteran's intravenous drug use from 1991 onwards, and report inpatient treatment for drug use in approximately 1988. 

In April 2015, the Veteran was afforded a VA examination.  The examiner opined that the hepatitis C was less likely than not due to service.  The examiner noted that there were no medical records between 1977 to 1992 documenting a liver condition although medical records in the 1990s state that the Veteran had a diagnosis of hepatitis C in 1986. The examiner noted that medical records of an initial work up/ diagnosis of hepatitis C were not available.   The examiner also noted stated that there was no documentation of the use of unclean needles in jet injector vaccinations during service.  Regarding reports of drug use, the examiner noted that the Veteran has had a long history of IV drug abuse predating 1988 with multiple in-patient admissions and a child born with drug addiction.  The examiner did not address the evidence as directed and appeared to require the documentation of unclean needles during vaccinations.  Remand is thus required for an examination and addendum opinion with supporting explanation.

Additionally, the February 2015 Board remand requested an opinion regarding the etiology of the Veteran's congestive heart failure to include whether it was caused or aggravated by her hepatitis C. The Board specified that the VA examiner should address the Veteran's lay statements that her joint and muscle pains from hepatitis C prevent her from exercising and therefore aggravates her congestive heart failure.

The examiner stated that there was medical documentation of the present heart disorder or whether it was caused by service or hepatitis C, or aggravated by hepatitis C.  In November 2016, an addendum opinion was obtained regarding her congestive heart failure. However, the examiner did not provide an opinion, but rather indicated that she had reviewed recent records regarding the Veteran's congestive heart failure and included prior reports.  Accordingly, an examination and addendum opinion must be obtained which provides an etiological opinion and considers the noted evidence.

While on remand, the RO should contact the Veteran again to request she provide authorizations for private medical evidence from Lancaster General Hospital for 2000 and Dr. T.G. and Dr. M. from Washington Hospital Center. 

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and her representative.


2. Contact the Veteran and afford her the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records, to include those records from Lancaster General Hospital for 2000, Dr. T.G. and Dr. M. from the Washington Hospital Center. Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file. All information obtained must be made part of the file. All attempts to secure this evidence must be documented in the claims file. If, after making reasonable efforts, the records cannot be obtained, notify the Veteran and her representative and (a) identify the specific records that cannot be obtained; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim. The Veteran must then be given an opportunity to respond. 

3. After any additional records are obtained and associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the etiology of her hepatitis C. The claims folder must be provided to and reviewed by the examiner as part of the examination. An explanation for all opinions must be provided. 

The examiner must provide an opinion regarding whether it is at least as likely as not that the hepatitis C had its onset in, or is otherwise related to, active service.  

The examiner must address the following:  1) Veteran's lay testimony regarding jet injector vaccinations during service and her statements at the September 2013 Board hearing concerning a possible physical assault during service; 2) pre- and post-service risk factors, including intravenous drug use documented since approximately 1988, possible pre-service drug use as noted in VA medical records dated May 1992; 3) the Veteran's statements that she was diagnosed with hepatitis C prior to her intravenous drug use; 4) the article regarding contraction of hepatitis C; and 5) VA medical records dated 1991-1992 and 1996-2014 which document the Veteran's intravenous drug use from 1991 on, and report inpatient treatment for drug use in approximately 1988.

The examiner is also referred to VBS Fast Letter 211B (98-110) (November 30, 1998) and VA Fast Letter 04-13 (June 29, 2004).  These letters indicate that recognized risk factors for contracting the hepatitis C virus (HCV) include intravenous drug use, blood transfusions before 1992, hemodialyses, intranasal cocaine use, high risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, and shared toothbrushes or razor blades.  HCV is spread primarily by contact with blood and blood products.  The highest prevalence of HCV infection is among those with repeated, direct percutaneous (through the skin) exposures to blood (e.g., injection drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and people with hemophilia who were treated with clotting factor concentrates before 1987).  Occupational exposure to HCV may occur in the health care setting through accidental needle sticks.  Thus, a veteran may have been exposed to HCV during the course of his or her duties as a military corpsman, a medical worker, or as a consequence of being a combat veteran.  According to the Fast Letter, there have been no case reports of HCV being transmitted by an air gun injection.  Nevertheless, it is biologically plausible.  The Fast Letter concludes that it is essential that the examination report upon which the determination of service connection is made include a full discussion of all modes of transmission and a rationale as to why the examiner believes that a particular mode of transmission was the source of a veteran's hepatitis C. 

4. After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of her heart disorder.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must opine as to whether it is at least as likely as not that the Veteran's heart disorder is etiologically related to her period of service or is caused or aggravated (permanently worsened beyond the natural progression of the disease) by her hepatitis C.

In providing an opinion, the examiner is asked to specifically address the Veteran's lay statements that her joint and muscle pains from hepatitis C prevent her from exercising and therefore aggravates her congestive heart failure.

5.  Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Ensure compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

7. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




